Title: To George Washington from Henry Hollingsworth, 6 June 1790
From: Hollingsworth, Henry
To: Washington, George



And please your Excellency
Elkton [Md.] June 6th 1790

Encouraged by that well established Maxim that your Excellency does not forget or neglect to reward the Honest Labours of the Virtuous and Industrious, be their Situation and circumstances ever so remote. Strongly Impressed with these Ideas, and encouraged by that condescension which your Excellency has shewn on every occasion that has thrown me in your way, I am Imboldened to offer myself through our worthy Senators as a Candidate for the office of Commissioner for this State, I am the more Induced thereto from the supposition that as great a number of the debts of the United States (in this State) were created by and through me as any other person (for which Certificates were given) and hope I dont flatter myself too much when I conceive that if appointed I could be of some use in giving a Sanction to and Establishing the Loan in this State (being one among the Creditors) should your Excellency think me worthy of such appointment it will confer still higher obligations on—Your Excellencys much obliged & Most obedient Humble Servt

H. Hollingsworth

